                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

STEPHEN MARICE HENDRIX,                       )
                                              )
      Petitioner,                             )
                                              )
v.                                            )           CV419-179
                                              )
WARDEN E. PHILBIN,                            )
                                              )
      Respondent.                             )
                                          ġ
                                     ORDER

      Stephen Hendrix seeks relief from his state conviction and sentence

pursuant to 28 U.S.C. § 2254. See doc. 1. His petition reveals that he is

incarcerated at Augusta State Medical Prison.              Id. at 1.     It further

reveals that he was convicted in Fulton County, Georgia. Id. at 2. This

Court is, therefore, not the proper forum for his petition.

      Federal law allows § 2254 petitions to be filed in the district within

which petitioner was convicted or in the district within which he is

confined. 28 U.S.C. § 2241(d); Wright v. Indiana, 263 F. App’x 794, 795

(11th Cir. 2008). Thus, this Court has jurisdiction over the petition. 1


1
   The Clerk filed this as a Savannah Division case, but Columbia County lies in this
Court’s Augusta Division. 28 U.S.C. § 90(c)(1). The issue is moot, however, because
this action is transferred to the Northern District of Georgia.

                                         1
Nevertheless, it is a longstanding judicial policy and practice to funnel

such petitions into the district within which the state prisoner was

convicted, since that will be the most convenient forum.               Eagle v.

Linahan, 279 F.3d 926, 933 n. 9 (11th Cir. 2001); see also Mitchell v.

Henderson, 432 F.2d 435, 436 (5th Cir. 1970); see Wright, 263 F. App’x at

795. That practice also fosters an equitable distribution of habeas cases

between the districts.   Fulton County lies in the Northern District of

Georgia.     See 28 U.S.C. § 90(a)(2).          Accordingly, this case is

TRANSFERRED to the United States District Court for the Northern

District of Georgia for all further proceedings. See 28 U.S.C. § 1404(a)

(permitting a district court to transfer any civil action to another district

or division where it may have been brought for the convenience of parties

and witnesses and in the interest of justice); Rufus v. Kemp, 2013 WL

2659983 at * 1 (S.D. Ga. June 12, 2013).

     SO ORDERED, this 23rd day of July, 2019.

                                   _______________________________
                                   ____
                                   __
                                    __ ______
                                           ________
                                                  _______
                                                       _____________
                                                       __
                                   Christopher
                                   Christophe
                                           h r L. Ray
                                   United States Magistrate Judge
                                                               Jud
                                   Southern District of Georgia




                                     2
